UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8422


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID ALLEN WILSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00520-jct-mfu; 1:95-cr-00006-gmw-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David Allen Wilson, Appellant Pro Se.   Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Allen Wilson appeals from a district court order

denying his motion for a writ of audita querela, and to the

extent Wilson was seeking relief under 28 U.S.C.A. § 2255 (West

Supp. 2008), finding the court was without jurisdiction because

it was a second or successive motion and Wilson did not have

authorization from this court.          We affirm in part and dismiss in

part.

            We have reviewed the district court’s order and the

record and affirm that part of the order denying relief under

the writ of audita querela on the reasoning of the district

court.     See United States v. Wilson, Nos. 1:95-cr-00006-gmw-1;

7:08-cv-00520-jct-mfu (W.D. Va. Oct. 30, 2008).              Insofar as the

motion was construed as having been filed under § 2255, we deny

a   certificate    of   appealability     and   dismiss   the   appeal.      We

dispense    with   oral    argument     because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                      2